Citation Nr: 1138594	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left femur stress fracture, to include osteoarthritis.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.  In an April 2004 rating decision, the RO, inter alia, denied service connection for migraines, denied a request to reopen a claim for service connection for PTSD, and denied a request to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy at a VA medical facility.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, in which the RO reopened the claims for service connection for PTSD and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and denied both claims on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In a separate April 2005 rating decision, the RO, inter alia, denied service connection for residuals of a stress fracture, left femur, hearing loss, and tinnitus.  In November 2005, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In a separate June 2007 rating decision, the RO denied service connection for depression and antisocial personality disorder.  In September 2007, the Veteran filed a NOD.  A SOC was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.


In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal three of the eleven issues certified for appeal-specifically, claims for service connection for hepatitis C, as well as for alcohol addiction and for amphetamine addiction, the last two claims characterized as requests to reopen.

In September 2010, the Board found that new and material evidence had been received to reopen the claims for service connection for PTSD and for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.  The Board denied these claims on the merits as well as denied claims for service connection for antisocial personality disorder, depression, residuals of a left femur stress fracture, to include osteoarthritis, and migraine headache.  At that time, the Board also remanded the claims for service connection for hearing loss and for tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The Veteran appealed the Board's September 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, and remanded the claims to the Board for further proceedings consistent with the joint motion.  In the JMR, it was noted that the parties did not wish to disturb the September 2010 decision with regard to the denial of the claims for service connection for PTSD, antisocial personality disorder, and depression as well as the denial of the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.

The Board notes that in his appeal before the Board, the Veteran was represented by the Oregon Department of Veterans' Affairs.  Specific only to his appeal to the Court, the Veteran was represented by a private attorney.  However, as the claims have been returned to the Board, the Oregon Department of Veterans' Affairs has resumed representation of the Veteran in his appeal before the Board.  

For the reasons expressed below, the matters remanded by the Court  are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, during the June 2009 hearing, the Veteran raised the issue of entitlement to service connection for residuals of a right ear injury, on a direct basis.  It does not appear that this claim for service connection for residuals of a right ear injury on a direct basis has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is, thus, again referred to the RO for appropriate action.

Also, the Board points out to the RO/AMC, that, given the timing of the Veteran's appeal to the Court, the actions the Board requested, in its September 2010 remand, on the claims for service connection for hearing loss and for tinnitus have not yet been accomplished. 

REMAND

In light of points raised in the parties' JMR, and review of the claims file, the Board finds that further RO action in this appeal is warranted.

In the JMR, the parties, citing Bryant v. Shinseki, 23 Vet. App. 488, 493-97 (2010) noted that, during the Board hearing, the issues on appeal were not fully explained to the Veteran, nor was the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position suggested.  See 38 C.F.R. § 3.103 (c)(2).  The parties noted that the Veteran was denied service connection for residuals of a left femur stress fracture, to include osteoarthritis because there was no evidence of a current left leg disability, a nexus to service or an in-service incident.  The claim for service connection for headaches was denied because, although there was a current diagnosis, there was no evidence of any in-service event or treatment, or of a nexus to service.

Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  To this end, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence is no longer for application.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Nonetheless, even if the requirements noted in the Joint Motion are no longer deemed applicable, the Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Under these circumstances, to ensure that all due process requirements are met, and that the Veteran has full opportunity to supplement the record with appropriate evidence that substantiates every required element of each claim remaining on appeal prior to readjudication of the claims, the Board finds that a remand of these matters to the RO is warranted.  

Thus, the RO should, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c )(2), give the Veteran another opportunity to present information and/or evidence pertinent to these claims on appeal.  The RO's letter should inform the Veteran of the information and evidence necessary to support his claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches.  

With respect to the claim for service connection for residuals of a left femur stress fracture, to include osteoarthritis, the Veteran should be advised to identify or submit evidence that the alleged in-service event occurred, medical evidence reflecting a current diagnosis of left leg disability, and a medical opinion that addresses the relationship between the current diagnosis and the in-service event.  With respect to the claim for service connection for migraine headaches, the Veteran should be advised to identify or submit evidence of an in-service event or injury, and a medical opinion that addresses the medical relationship between his currently diagnosed headaches and an in-service event or injury.  The RO should notify the Veteran that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection for either claimed disability is granted), as appropriate.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for examination of the Veteran, if appropriate) prior to adjudicating the claims addressed above.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches that is not currently of record. 

With respect to the claim for service connection for residuals of a left femur stress fracture, to include osteoarthritis, the Veteran should be advised to identify or submit evidence that the alleged in-service event occurred, medical evidence reflecting a current diagnosis of left leg disability, and a medical opinion that addresses the relationship between the current diagnosis and the in-service event.  With respect to the claim for service connection for migraine headaches, the Veteran should be advised to identify or submit evidence of an in-service event or injury, and a medical opinion that addresses the medical relationship between his currently diagnosed headaches and an in-service event or injury.

The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman, particularly as regards VA's assignment of ratings and effective dates. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for  service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, in light of all pertinent evidence and legal authority.

5.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

6.  The Board points out to the RO/AMC, that, given the timing of the Veteran's appeal to the Court, the actions the Board requested, in its September 2010 remand, on the claims for service connection for hearing loss and for tinnitus have not yet been accomplished.  The actions should be completed before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


